DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 08/21/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0097133 application as required by 37 CFR 1.55.
Allowable Subject Matter
 	Claims 1-5, 7-10 and 12 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the prior art fails to teach or suggest further inclusion of the battery temperature sensor comprises a plurality of temperature sensors configured to sensing temperatures of different battery cells of the battery pack that comprises a plurality of battery cells, and  Application No.: 16/545,018based on the temperature information, the battery monitor transmits the temperature information to the fan controller to turn on the fan of the battery pack when a measured value of at least one of the plurality of temperature sensors is out of a first reference temperature that is predetermined, and transmits the temperature information to the vehicle controller to restrict driving of at least one of the drive motor and the pump motor when an average value of the plurality of temperature sensors is out of the first reference temperature that is predetermined.
 	Regarding claim 8, the prior art fails to teach or suggest further inclusion of wherein: the battery temperature sensor comprises a plurality of temperature sensors, in the measuring of the temperature of the battery pack of the industrial vehicle by the battery temperature sensor, the plurality of temperature sensors sense temperatures of different battery cells of the battery pack that comprises a plurality of battery cells, in the driving of the fan, the fan of the battery pack is turned on when a measured value of at least one of the plurality of temperature sensors is out of a first reference temperature that is predetermined, and in the restricting of driving of at least one of the drive motor and the pump motor, driving of at least one of the drive motor and the pump motor is restricted when an average value of the plurality of temperature sensors is out of the first reference temperature that is predetermined.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        04/22/2022